Citation Nr: 0805132	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased disability rating in excess of 30 
percent for post operative residuals, putti-platt repair 
right shoulder injury with traumatic arthritis and ulnar 
nerve entrapment syndrome (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, W.R. and R.G.


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

During the course of this appeal, the veteran raised 
additional claims seeking entitlement to an increased initial 
disability rating for depressive disorder, not otherwise 
specified, and entitlement to a total disability rating due 
to individual unemployability.  These claims were most 
recently addressed by the RO in a statement of the case 
issued in June 2007.  As a substantive appeal concerning 
either of these issues does not appear in the record, they 
are not properly before the Board at this time. See 38 C.F.R. 
§§ 19.33, 20.302(b)(2007).

In October 2007, the appellant testified during a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected post operative residuals, putti-platt 
repair right shoulder injury with traumatic arthritis and 
ulnar nerve entrapment syndrome.

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

Currently, the RO has rated the veteran's service-connected 
post operative residuals, putti-platt repair right shoulder 
injury with traumatic arthritis and ulnar nerve entrapment 
syndrome, 30 percent disabling pursuant to Diagnostic Codes 
5010-5201.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  Musculoskeletal disabilities of the shoulder and 
arm may be rated under Diagnostic Codes 5200 through 5203.  
As indicated above, the veteran's right shoulder disability 
has been evaluated under Diagnostic Code 5201.

At his veteran's hearing before the Board, the veteran's 
representative argued that the RO had failed to properly 
consider the neurological aspects of the veteran's service-
connected post operative residuals, putti-platt repair right 
shoulder injury with traumatic arthritis and ulnar nerve 
entrapment syndrome.  Specifically, the veteran's 
representative argued that the RO has not addressed the 
effects this condition is having on the veteran's right hand, 
including the application of 38 C.F.R. § 4.124a, Diagnostic 
Code 8716, used in rating neuralgia of the ulnar nerve.

In support of this argument, the veteran testified at the 
hearing that he has no feeling and/or numbness in the pinky, 
ring, and middle fingers of his right hand. See Hearing 
Transcript, pp. 10-11 (Oct. 16, 2007).  The veteran also 
testified that he has no grip strength in the right hand, and 
that his right hand frequently shakes uncontrollably. Id., 
pp. 3, 10.  In addition, the veteran's fiancée, R.G., 
testified that she is the veteran's caretaker.  She indicated 
that the veteran is unable to hold things with his right 
hand, put on his own socks, or tie his own shoelaces.  Id., 
p. 7.  She further testified that must help him bathe. Id., 
p. 8.  

The veteran's March 2006 VA examination did not address the 
veteran's purported neurological impairment.  Moreover, while 
the examiner described the veteran's right shoulder 
disability as having a major functional impact on his day-to-
day living, the Board notes that quantify the level of 
functional impairment in terms of additional loss of range of 
motion.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Based on the foregoing, the 
Board finds that an additional VA examination is necessary to 
ascertain the severity of the neurological aspects of the 
veteran's service-connected post operative residuals, putti-
platt repair right shoulder injury with traumatic arthritis 
and ulnar nerve entrapment syndrome.  Thereafter, the RO 
should readjudicate the issue of an increased disability 
rating with consideration of the neurological aspects of the 
veteran's post operative residuals, putti-platt repair right 
shoulder injury with traumatic arthritis and ulnar nerve 
entrapment syndrome (major).

The Board further notes that, during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending and, consequently, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Moreover, in a more recent decision, the Court held that 
that, at a minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening 

has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 0% to 
as much as 100% (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).

As the evidence of record is unclear regarding the present 
level of severity with respect to the veteran's service-
connected post operative residuals, putti-platt repair right 
shoulder injury with traumatic arthritis and ulnar nerve 
entrapment syndrome,
and the record reflects that the veteran has not received 
adequate notice with respect to his increased rating claim, 
the Board finds that a remand for further notification and 
development is necessary.    

At the October 2007 hearing before the Board, the veteran 
indicated that he had been awarded disability benefits from 
the Social Security Administration (SSA).  Under the 
circumstances of this case, an attempt should be made by the 
RO, with the assistance of the veteran, to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice that apprises the 
veteran of the information related his 
claim for an increased rating claim as 
discussed in Velazquez-Flores.  

2.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected post operative 
residuals, putti-platt repair right 
shoulder injury with traumatic arthritis 
and ulnar nerve entrapment syndrome 
(major) since January 2006.  The RO must 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The RO should contact the veteran 
requesting the approximate date for which 
he was awarded disability benefits from 
the SSA.  Thereafter, the RO must also 
contact SSA and obtain copies of all 
medical and other records considered by 
SSA in awarding the veteran disability 
benefits.  Copies of all related SSA 
records must also be obtained and 
associated with the claims folder.  If 
records are not available, a note to that 
effect must be included in the veteran's 
claims folder.  

4.  After obtaining the above records, to 
the extent available, the RO should 
schedule the veteran for the appropriate 
examinations to evaluate the current 
severity of his service-connected post 
operative residuals, putti-platt repair 
right shoulder injury with traumatic 
arthritis and ulnar nerve entrapment 
syndrome, to include muscular, orthopedic 
and neurological manifestations, if any. 
The examiner should specifically comment 
on which muscle group is affected by the 
injury and the current severity of any 
and all muscular, orthopedic and 
neurological residuals found. The 
examiner should also render an opinion as 
to the severity of any residual scar(s) 
incurred as a result of the veteran's 
prior surgery.

5.  Thereafter, the RO must review the 
veteran's claim for entitlement to an 
increased disability rating in excess of 
30 percent for post operative residuals, 
putti-platt repair right shoulder injury 
with traumatic arthritis and ulnar nerve 
entrapment syndrome, considering all of 
the evidence in the veteran's claims 
folders and the potential application of 
38 C.F.R. § 4.124a, Diagnostic Code 8716.  
If the claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

